Citation Nr: 0009276	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1989 to June 1993.

This appeal arises from a July 1993 rating decision in which 
the RO at Wichita, Kansas granted entitlement to service 
connection for a right shoulder disability and assigned a 10 
percent evaluation.  The veteran appealed the assigned 
rating.  In November 1994, the RO at Atlanta, Georgia 
increased the 10 percent rating to 20 percent.  Thereafter, 
the 20 percent evaluation was confirmed and continued.  The 
veteran's claims file was also transferred to Chicago, 
Illinois.

In November 1997, the Board of Veterans' Appeals (Board) 
remanded the case to obtain additional evidentiary 
development.  Thereafter, the veteran's claims folder was 
transferred from Chicago, Illinois to Waco, Texas.  Because 
the claim remains denied, the matter has been returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  To the extent possible, the VA assisted the veteran with 
the development of evidence pertinent to his claim, whereas 
the veteran, without good cause, failed to report for an 
examination which was scheduled in conjunction with his claim 
for an increase.  VA has fulfilled its duty to assist.

2.  The veteran's right shoulder disability is productive of 
pain on movement with forward flexion and abduction to 180 
degrees, respectively, and full external and internal 
rotation.  Evidence of joint effusion, joint instability, 
guarding, or recurrent dislocations is not present.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 20 percent for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 
4.3, 4.7, Part 4, Plate I and Diagnostic Codes 5201, 5202 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As noted above, in July 1993, the VA granted service 
connection for a right shoulder disability, rated 10 percent 
disabling, effective June 19, 1993.  The veteran disagreed 
with the assigned evaluation and perfected an appeal.  In 
November 1994, the 10 percent rating was increased to 20 
percent, under Diagnostic Code 5201.  Accordingly, in this 
case the veteran was awarded service connection for a 
disability and he appealed that original compensation claim.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993). 

The VA, therefore, has a duty to assist.  In November 1997, 
the Board remanded the case to obtain additional evidentiary 
development, to include additional medical treatment reports 
and a contemporaneous VA orthopedic examination to determine 
the severity of the veteran's right shoulder disability.  By 
a December 1997 letter, the RO at Chicago, Illinois asked the 
veteran and his representative to furnish the name and 
address of the doctors and/or hospitals that had treated him 
for his right shoulder disability since November 1995.  In 
April 1998, the veteran told the RO at Waco, Texas, that he 
had a claim pending at the RO at Chicago, Illinois.  The 
veteran requested that his claims file be transferred to the 
Waco facility and that the compensation and pension 
examination be rescheduled.  The veteran informed the VA of 
his current address at that time as well.

In July 1998, by written correspondence mailed to the 
veteran's last address of record, the RO again asked the 
veteran and his representative to furnish the name and 
address of the doctors and/or hospitals that had treated him 
for his right shoulder disability since November 1995.  The 
RO also told the veteran that medical reports from the VA 
Medical Center (MC) at Lakeside were being requested and that 
the enclosed information forms should be returned within 30 
days.  The veteran did not respond.  A computer printout 
shows that a letter, notifying the veteran of a scheduled VA 
examination, was sent to the veteran's last address of record 
on July 16, 1998, and was not returned by the post office.  
The veteran, however, also failed to report for the scheduled 
VA examination.

In September 1998, the RO told the veteran and his 
representative that the VAMC had been asked to contact him to 
schedule an examination to determine the current extent of 
his disability.  The VAMC scheduled the examination; however, 
he did not report.  The veteran was told that without 
examination findings, the current state of his disability was 
unknown.  He was also told that the law requires that a 
veteran report for examination when requested to do so.  The 
RO then asked the veteran to tell them if he was ready to 
report for an examination, and if there was a good reason why 
he did not report for the scheduled examination or cannot 
report for an examination in the near future.  A VA Form 21-
4138, Statement in Support of Claim, was enclosed for the 
veteran's reply.  The RO also told the veteran that when 
examination findings were received, his claim would be 
evaluated.  Nonetheless, no response was forthcoming.  

In June 1999, the VAMC at Lakeside, Illinois replied that 
they were unable to locate the requested information 
pertaining to the veteran.  

In August 1999, the RO again attempted to contact the 
veteran.  The last address of record, which was previously 
furnished by the veteran in April 1998, was again given to 
the RO via the veteran's financial institution.  In October 
1999, the RO issued to the veteran and his representative a 
Statement of the Case (SOC) advising him of the denial of the 
claim, resulting from his failure to report to the scheduled 
VA examination in July 1998 without showing good cause.  The 
RO reasoned that without a current VA examination to 
ascertain his level of disability, there was no basis for 
granting an increase at that time.  The RO also told the 
veteran that if he is now able to report for an examination 
he should notify the office.  To date, no response has been 
received.  

After reviewing the foregoing procedural development, the 
Board finds that the VA has fulfilled its duty to assist and 
that the veteran, without good cause, failed to report for an 
examination which was scheduled in conjunction for his claim 
for an increase.  The veteran has also failed to indicate a 
willingness to appear at a future VA examination.  In light 
of the VA's unsuccessful attempts to assist the veteran in 
conjunction with the veteran's failure to appear and failure 
to indicate a willingness to appear at a VA examination, the 
Board will adjudicate the claim based on the evidence of 
record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.); see also 
38 C.F.R. § 3.655(b) (1999) (VA regulation provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).

Law and Regulations

The veteran seeks entitlement to a rating in excess of 20 
percent for his service-connected right shoulder disability.  
For a 20 percent evaluation, rating provisions involving the 
shoulder of the major extremity require associated malunion 
of the humerus causing moderate deformity, limitation of 
motion of the arm at the shoulder level, or recurrent 
dislocation of humerus at scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the arm midway between side and shoulder level, 
associated malunion or other impairment of the humerus 
causing marked deformity, or recurrent dislocation of humerus 
at scapulohumeral joint with frequent episodes and guarding 
of all arm movement.  38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5202.

Because the veteran's disability involves impairment of the 
right shoulder, the elements to be considered primarily 
include the reduction in the joint's normal excursion of 
movement on different planes in conjunction with factors such 
as less or more movement than normal, weakened movement, 
incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45 (1999).  Painful motion is also a 
factor of disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.

Evidence and Analysis

After carefully reviewing and weighing the evidence, the 
Board finds that entitlement to an increased rating in excess 
of 20 percent is not warranted.  The evidence does not show 
that the veteran's right shoulder disability is productive of 
limitation of motion of the arm midway between side and 
shoulder level, associated malunion or other impairment of 
the humerus causing marked deformity, or recurrent 
dislocation of humerus at scapulohumeral joint with frequent 
episodes and guarding of all arm movement.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202.  

On VA examination in July 1993 forward flexion and abduction 
was to 90 degrees and external and internal rotation was to 
85 degrees.  Additionally, no evidence of deformity or joint 
instability was detected.  X-ray findings also showed no 
evidence of fracture or dislocation, although a large 
osteophyte extending from the distal clavicle was observed.  
The diagnosis was arthrotomies, for impingement syndrome of 
the right shoulder, major extremity restricted mobility, with 
large osteophyte.    

VA outpatient treatment reports dated from November 1994 to 
April 1995 show that in November 1994, although the veteran 
complained of pain, abduction and forward flexion was to 180 
degrees and no evidence of swelling, focal tenderness, or 
erythema.  The diagnosis was rotator cuff tenonitis, 
clinically.  A December 1994 x-ray study revealed a tapering 
deformity of the distal clavicle with differential diagnoses 
and calcific tendonitis involving the super spinatous muscle, 
but evidence of a fracture of dislocation was not present.  
Also included within the reports is a March 1995 orthopedic 
consultation report showing that although the veteran 
complained of pain, physical examination showed internal 
rotation to 80 degrees with external rotation to 90 degrees, 
flexion to 180 degrees, and extension to 80 degrees.  Muscle 
bulk, tone, and strength were essentially normal.  The March 
1995 magnetic resonance imaging (MRI) also showed an 
essentially unremarkable rotator cuff tendon with a small 
amount of fluid collection of the bicipital sheath and tendon 
and essentially unremarkable labra attachments, type II 
attachment of the anterior capsule, with no capsular injury 
or laxity seen.  The impression was acromioclavicular joint 
arthropathy with distal clavicle pathology and questionable 
labra pathology.  Thereafter, treatment reports show that the 
veteran participated in physical therapy and that flexion and 
abduction of the right shoulder were each to 175 degrees with 
normal muscle strength.  The veteran's subjective complaints 
included having sharp pain, limited range of motion, and a 
popping sensation of the right shoulder.

In August 1995, a physician noted that the veteran underwent 
right shoulder surgery that same month for chronic 
instability and recurrent acromioclavicular impingement.  He 
received postoperative treatment thereafter.  (In October 
1995, entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 was granted effective August 9, 1995 to 
October 1, 1995, when the 20 percent evaluation was confirmed 
and continued.)

VA treatment reports dated from September to November 1995 
show that in September 1995, the veteran only complained of 
stiffness during extreme overhead activities and denied 
having feelings of pain, clicking, or locking.  Physical 
examination showed that the scars were well healed and no 
swelling or tenderness to palpation of the anterior or 
acromioclavicular joint was detected.  Forward flexion was to 
150 degrees with abduction to 115 degrees and full internal 
and external rotation.  Evidence of apprehension was not 
present either.  The assessment was status post right 
shoulder arthroscopy, history of anterior instability, back 
to work.  In November 1995, the veteran's clinical picture 
had improved further.  Forward flexion and abduction were to 
180 degrees, respectively, and rotation, internally and 
externally, was full.  The assessment was history of right 
shoulder instability with multiple surgeries, status post 
right shoulder arthroscopy, doing well.  

As shown above, the clinical picture associated with the 
veteran's right shoulder disability does not more nearly 
approximate the criteria required for a rating in excess of 
20 percent.  There is no objective evidence of record showing 
that the veteran's right shoulder disability is productive of 
limitation of motion of the arm midway between side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
fact, recent VA outpatient treatment reports show that the 
veteran has full range of motion of the right shoulder.  In 
November 1995, forward flexion and abduction were to 180 
degrees, respectively, and rotation, both internally and 
externally, was full.  See 38 C.F.R. § 4.71, Plate I (1999).  
Thus, entitlement to an increased rating in this regard is 
not warranted.  

Even when considering the holding of DeLuca, the evidence 
still does not show that an increased evaluation in excess of 
20 percent is warranted.  Although the veteran complains of 
constant pain, the evidence does not show that his pain is 
productive of additional functional impairment.  Again, 
recent clinical findings show that the veteran's disability 
is essentially asymptomatic.  He has full range of motion and 
has not expressed any complaints associated with 
incoordination, excess fatigability, swelling, or 
instability.  Recent treatment reports show no evidence of 
swelling, effusion, erythema, or instability.  The reports 
also show that the veteran has essentially normal muscle 
bulk, tone and strength.  No evidence of additional 
functional impairment is present.  Thus, even when 
considering DeLuca entitlement to an increased rating in 
excess of 20 percent is not warranted.  38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201.

The record is also devoid of any findings demonstrative of 
associated malunion or other impairment of the humerus 
causing marked deformity or recurrent dislocation of humerus 
at scapulohumeral joint with frequent episodes and guarding 
of all arm movement.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  On VA examination in 1993, no evidence of deformity 
was observed.  Further, although a December 1994 x-ray study 
revealed a tapering deformity of the distal clavicle and 
calcific tendonitis involving the super spinatous muscle, no 
evidence of marked deformity, fracture, or dislocation was 
present.  Recent treatment reports also show that the veteran 
denied experiencing any symptoms associated with instability, 
locking, or popping.  In 1995, except for complaints of pain, 
findings associated with the right shoulder were essentially 
normal.  Given the foregoing, the evidence is against the 
veteran's claim of entitlement to an increased rating in 
excess of 20 percent.  38 C.F.R. §§ 4.7,  4.71a, Diagnostic 
Code 5202.

Additionally, the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented in this 
case, the Board finds that the veteran's disability was not 
shown to be more than 20 percent disabling during any period 
when service connection was in effect.  Thus, additional 
consideration in this regard is not warranted.  

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered but finds no basis for an allowance in 
this respect.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The objective evidence shows 
that the veteran has full range of motion of the right 
shoulder without evidence of marked deformity, instability, 
or recurrent dislocations.  The record also shows that in 
1995, he was cleared to return to work.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a right shoulder disability is denied. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

